Digitally signed by
                                                                         Reporter of
                                                                         Decisions

                        Illinois Official Reports                        Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2020.06.18
                                                                         13:13:13 -05'00'



                  People v. Mitchem, 2019 IL App (1st) 162257



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             MARCELLUS MITCHEM, Defendant-Appellant.



District & No.      First District, Fifth Division
                    No. 1-16-2257



Filed               October 11, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 14-CR-1080-02;
Review              the Hon. Brian K. Flaherty, Judge, presiding.



Judgment            Affirmed


Counsel on          Stephen L. Richards, of Chicago, for appellant.
Appeal
                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    John E. Nowak, and Noah Montague, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                    court, with opinion.
                    Justices Rochford and Delort concurred in the judgment and opinion.
                                              OPINION

¶1       Following a jury trial, the defendant, Marcellus Mitchem, was convicted of aggravated
     kidnapping and aggravated vehicular hijacking and sentenced to concurrent terms of 32 years’
     imprisonment. He now appeals, arguing that the State failed to prove him guilty beyond a
     reasonable doubt, the circuit court abused its discretion when it denied his motion for a
     severance, and the circuit court abused its discretion by admitting evidence of other crimes.
     For the reasons that follow, we affirm.
¶2       We set forth the facts necessary to provide background for the defendant’s several claims
     of error. Additional facts will be included as needed in later sections of this opinion.
¶3       The defendant and codefendant, Vernal Odom, were charged by indictment with, inter alia,
     aggravated vehicular hijacking and aggravated kidnapping of Antwain Avery. Both charges
     were predicated on the defendant being armed with a firearm during the commission of the
     offenses.
¶4       Prior to trial, the defendant moved to sever his trial on the basis that he and the codefendant
     had antagonistic defenses. The State opposed the motion, arguing that the defendant and the
     codefendant were both asserting an alibi defense and that the defendant failed to show how
     these defenses were antagonistic. After hearing arguments, the circuit court denied the
     defendant’s motion for a severance.
¶5       The State also filed a motion in limine, seeking to admit evidence of the defendant’s prior
     crimes for the purposes of proving identification, intent, motive, and lack of mistake.
     Specifically, the State sought to introduce evidence of an incident, which occurred
     approximately three months prior to the events giving rise to the charged offenses, where the
     defendant and the codefendant invited Avery out to lunch and then led him to a vacant
     apartment where they held him for ransom at gunpoint. The defendant objected, arguing that
     the prior incident was not factually similar to the instant offenses, the State was not required
     to prove motive, and the identity of the perpetrators of the instant offenses was not at issue.
     The circuit court granted the State’s motion and admitted the other crimes evidence for the
     purposes of proving intent, motive, knowledge, and identification.
¶6       At trial, Avery testified that, on November 8, 2013, he arrived at his apartment complex in
     a Chevrolet Malibu. After he parked in his usual spot, a white sports utility vehicle (SUV) with
     three occupants pulled directly behind him, blocking his exit. Two men exited the SUV and
     approached him. Both of the men were armed with a gun and wore a mask and gloves. The
     men told him to get out of the car and attempted to open his driver side door. He locked his
     door and then fled out of the passenger door. The smaller of the two masked men pursued him
     and tackled him in the courtyard of the apartment building. The man then hit him with a hard
     object in the back of the head and he blacked out.
¶7       When Avery came to, the two masked men were attempting to place him, feet first, into
     their SUV. He struggled to free himself, and the two offenders dropped him. He then saw the
     third perpetrator, the driver of the SUV, whom he identified as the codefendant. Avery once
     again attempted to flee, but both of the masked offenders dragged him back to the SUV. The
     men returned him to the SUV and threatened to kill him. The two men again tried to force him
     into the SUV. During the struggle, Avery removed the mask off of one of the perpetrators,



                                                  -2-
       whom he identified as the defendant. According to Avery, he had known both the defendant
       and codefendant for over 20 years and considered them to be his “brother[s].”
¶8          Avery continued to struggle with the defendant and the other masked man. He freed himself
       and attempted to flee but was quickly caught and returned to the SUV. Once there, he heard
       the codefendant say, “Hurry up. Let’s get the fuck out of here. Just shoot him.” The defendant,
       standing approximately a foot away from him, then pointed a silver, automatic “pistol” at his
       head and said, “I’m going to kill him.” Avery testified that the other perpetrator was armed
       with a black automatic pistol. Avery fled, and this time no one gave chase. As he fled, Avery
       turned to see the defendant entering his vehicle and driving away.
¶9          Avery further testified to a prior incident, during which the defendant and the codefendant
       held him for ransom. According to Avery, in late August or early September 2013, the
       defendant and the codefendant invited him to lunch. He arrived at the restaurant in a separate
       car from the defendant and the codefendant. Once there, the three men drove together to an
       apartment building. They went inside and entered what Avery described as a “vacant looking”
       apartment. After he spoke with the defendant and the codefendant for a few minutes, the two
       men displayed guns, bound him, and directed him to call his fiancée, Camille Colbert. The
       defendant told him that he would be shot if he did not follow their directions. Avery was
       instructed to tell Colbert to “give up” everything that he had in their apartment, including cash,
       jewelry, and the title to a Chevrolet Impala. Avery, who sold drugs, had a bag that contained
       $100,000 in cash in his apartment. He was then instructed to tell Colbert to leave the bag of
       money at a nearby restaurant. After the phone call, the codefendant left the apartment. When
       the codefendant returned, he had with him the duffle bag of cash from Avery’s apartment.
       Avery watched the defendant and the codefendant divide the cash from the duffle bag and then
       the two discussed whether to kill him or let him go. Eventually, they decided to let him go.
       Avery did not report the incident to the police due to the illegal source of the money. He
       eventually told the state’s attorney’s office about the incident in October 2015.
¶ 10        Colbert, Avery’s fiancée, testified that, on November 8, 2013, she looked out from her
       apartment balcony and saw three men “tussling” outside. One of the men yelled out for help,
       and she realized that it was Avery. Colbert ran inside and called the police. When she returned
       to observe the scene, Avery and the other men were standing near a white SUV that was
       blocking Avery’s car. Colbert recognized the defendant as one of the men standing near Avery.
       She also recognized the codefendant as the driver of the white SUV and heard him say “Pop
       his ass. Shoot his ass.” Colbert saw the white SUV and Avery’s car drive away. When Avery
       eventually returned to the apartment, his clothes were “ripped off.” Colbert testified that she
       had known the defendant and the codefendant for 18 years.
¶ 11        The State published the audio recording of Colbert’s 9-1-1 phone call to the jury. During
       the call, Colbert says that she cannot identify the perpetrators. Later in the call, she identified
       both the defendant and the codefendant as two of the perpetrators.
¶ 12        Colbert also testified to the prior incident where Avery was held for ransom. According to
       Colbert, Avery called her that day and told her that he needed her to do something and would
       call her back shortly. Around this time, Colbert looked outside her apartment window and saw
       the codefendant walk past. Shortly thereafter, Avery called her back and told her to retrieve a
       bag hidden in the closet, some jewelry, and the title to her car. He then instructed her to place
       the bag in the dumpster of a nearby restaurant. Colbert complied but was unable to find the
       title to her car. She then went to the restaurant, but the dumpster was too visible to the public.

                                                    -3-
       Another individual spoke to her from Avery’s phone and directed her to drop the bag at another
       location, which she did.
¶ 13       The State next presented the testimony of Calumet City detective Randall. 1 Prior to his
       testimony, the circuit court instructed the jury as follows: “A statement made by one defendant
       may not be considered by you against any other defendant.” Detective Randall testified that he
       interviewed the codefendant on November 13, 2013. According to Detective Randall, the
       codefendant denied any involvement in the offense or that he knew either the defendant or
       Avery.
¶ 14       The State presented the testimony of Chicago police officers Michelle Murphy, Robert
       McHale, and David Fietko. The officers testified to three separate traffic stops that took place
       in 2013, during which the codefendant was the driver of the vehicle that was pulled over and
       the defendant was the passenger.
¶ 15       The circuit court granted the State’s motion to introduce its exhibits into evidence, after
       which the State rested.
¶ 16       The defendant moved for a directed verdict, which the circuit court denied. Neither the
       defendant nor the codefendant testified on their own behalf.
¶ 17       During closing arguments, both the defendant and the codefendant argued that Avery and
       Colbert had fabricated the event. In rebuttal, the prosecutor argued the following:
                    “And so the defendants have indicated that this is a concocted story. There was no
               kidnapping. There was nothing that happened here. But it isn’t—and [the codefendant]
               of course in his statement claims he doesn’t even know [the defendant]. *** And that’s
               a lie. We know because they were caught riding together. They are like Bert and Ernie.”
¶ 18       The jury found the defendant guilty of aggravated kidnapping and aggravated vehicular
       hijacking. He was sentenced to concurrent terms of 32 years’ imprisonment, which included a
       15-year enhancement based on the use of a firearm. This appeal followed.
¶ 19       On appeal, the defendant argues the following: (1) the State failed to prove him guilty of
       either aggravated kidnapping or aggravated vehicular hijacking beyond a reasonable doubt,
       (2) the circuit court abused its discretion when it denied his motion for a severance, and (3) the
       circuit court abused its discretion by admitting evidence of the defendant’s other crimes.
¶ 20       When considering a challenge to the sufficiency of the evidence, our function is not to retry
       the defendant. People v. Wright, 2017 IL 119561, ¶ 70. Rather, we must determine whether,
       after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime charged beyond a reasonable doubt.
       Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. Brown, 2013 IL 114196, ¶ 48. This
       means that we must allow all reasonable inferences from the record in favor of the prosecution.
       People v. Cunningham, 212 Ill. 2d 274, 280 (2004). Reversal is justified only where the
       evidence is so improbable, unsatisfactory, or inconclusive as to justify a reasonable doubt as
       to the defendant’s guilt. People v. Beauchamp, 241 Ill. 2d 1, 8 (2011).
¶ 21       The defendant raises three arguments challenging the sufficiency of the evidence. First, he
       argues that the State failed to prove that he was armed with a firearm during the commission
       of the offenses. Second, he contends that the State failed to prove that there was asportation
       and secret confinement of Avery and therefore failed to prove him guilty of aggravated

          1
           Detective Randall’s first name is not contained in the record.

                                                     -4-
       kidnapping. Lastly, the defendant argues that the State failed to prove aggravated vehicular
       hijacking because the evidence was insufficient to show that he took Avery’s car from his
       immediate person or presence. We address each argument in turn.
¶ 22       To prove the defendant guilty of the aggravated kidnapping and aggravated vehicular
       hijacking counts as charged, the State was required to establish beyond a reasonable doubt that
       he possessed a firearm during their commission. See 720 ILCS 5/10-2(a)(6) (West 2012)
       (aggravated kidnapping); 720 ILCS 5/18-4(a)(4) (West 2012) (aggravated vehicular
       hijacking). Section 2-7.5 of the Criminal Code of 2012 (Code) (720 ILCS 5/2-7.5 (West 2012))
       provides that the term “firearm” has the meaning ascribed to it by section 1.1 of the Firearm
       Owners Identification Card Act (430 ILCS 65/1.1 (West 2012)), namely, “any device, ***
       which is designed to expel a projectile or projectiles by the action of an explosion, expansion
       of gas or escape of gas,” but excluding items such as a “paint ball gun,” a “B-B gun,” or a
       “pneumatic gun.”
¶ 23       The defendant asserts that the evidence was insufficient to prove that he possessed a
       firearm within the meaning of the Code where Avery provided insufficient detail regarding the
       object he saw the defendant holding. We disagree.
¶ 24       Initially, we note that “courts have consistently held that eyewitness testimony that the
       offender possessed a firearm, combined with circumstances under which the witness was able
       to view the weapon, is sufficient to allow a reasonable inference that the weapon was actually
       a firearm.” People v. Jackson, 2016 IL App (1st) 141448, ¶ 15. As such, the State is not
       required to present a firearm in order for the trier of fact to find that the defendant possessed
       one. See Wright, 2017 IL 119561, ¶¶ 76-77.
¶ 25       Here, Avery testified to several details about the firearm that he saw the defendant holding,
       including the fact that it was a silver, automatic pistol. Furthermore, there is circumstantial
       evidence that suggests that the item the defendant was holding was a firearm within the
       meaning of the Code. During the incident, Avery heard the codefendant say, “Just shoot him,”
       to which the defendant responded by pointing the gun at his head and saying, “I’m going to
       kill him.” Colbert also testified that she heard the codefendant tell the other perpetrator to
       “shoot” Avery. Id. (finding the evidence sufficient to prove the defendant was armed with a
       firearm where witnesses testified that the defendant was armed with a “black automatic” gun,
       an “actual firearm,” and a “9 millimeter pistol”). Given this record, we cannot say that the
       evidence was so improbable, unsatisfactory, or inconclusive as to justify a reasonable doubt
       that the defendant was armed with a firearm within the meaning of the Code.
¶ 26       The defendant next argues that the State failed to prove him guilty of aggravated
       kidnapping. The offense of kidnapping may be committed in one of three ways:
       (1) confinement of the victim, (2) asportation of the victim, or (3) inducement of the victim.
       People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009). The indictment charged the defendant
       with kidnapping under an asportation theory, alleging he “knowingly by force or threat of
       imminent force carried Antwain Avery from one place to another with intent secretly to confine
       Antwain Avery against his will *** while armed with a firearm.” See 720 ILCS 5/10-2(a)(6)
       (West 2012).
¶ 27       Here, Avery testified that the defendant and an unknown individual, both of whom were
       armed with firearms and wearing masks and gloves, attempted to remove him from his car. He
       fled, and the defendant chased him, tackled him, and struck him over the head with a hard
       object. Avery awoke, after briefly losing consciousness, to find that the defendant and the other

                                                   -5-
       perpetrator were attempting to place him, feet first, inside their SUV. Illinois courts have “most
       commonly” found secret confinement when the victim is enclosed in “a house or a car.” People
       v. Sykes, 161 Ill. App. 3d 623, 628 (1987). Therefore, viewing the evidence in the light most
       favorable to the State, we conclude that a rational jury could find beyond a reasonable doubt
       that the defendant used force and transported Avery with the intention of secretly confining
       him in his SUV.
¶ 28        Lastly, the defendant argues that the State failed to prove him guilty of aggravated
       vehicular hijacking. To prove the defendant guilty of aggravated vehicular hijacking, the State
       was required to establish that the defendant “knowingly took a motor vehicle, from the person
       or the immediate presence of [Avery], by the use of force or by threatening the imminent use
       of force” while armed with a firearm. See 720 ILCS 5/18-4(a)(4) (West 2012). The defendant
       maintains that the evidence was insufficient to establish that he took Avery’s car from his
       immediate person or presence. Specifically, the defendant contends that the evidence
       established that Avery had fled and was an unknown distance away when he turned around
       and saw the defendant driving away with his vehicle. Therefore, the defendant did not take the
       vehicle from Avery’s person or immediate presence. We disagree.
¶ 29        The evidence established that, after Avery parked his car, a white SUV pulled up behind
       him, blocking his exit. The defendant and another perpetrator, both armed and wearing masks,
       exited the SUV and told him to get out of his car. One of the perpetrators attempted to open
       the driver side door and Avery quickly locked it. Avery then fled out of the passenger door,
       but the defendant tackled him and carried him back to the SUV. After multiple failed attempts
       to flee, Avery finally succeeded, and as he ran, he saw the defendant drive his car away.
¶ 30        The defendant relies primarily on People v. Cooksey, 309 Ill. App. 3d 839 (1999), to
       support his argument. In Cooksey, the victim had just exited a mall when she was accosted by
       the defendant. Cooksey, 309 Ill. App. 3d at 842. She tried to run but the defendant caught up
       with her, stuck “something” in her back, and demanded her car keys. Id. The victim gave her
       keys to the defendant and ran into the mall. Id. A short time later, she returned to the parking
       lot and her vehicle was gone. Id. The defendant was convicted of vehicular hijacking and
       argued on appeal that the State failed to prove that the victim was in the “immediate presence”
       of the vehicle when it was taken. Id. at 846. We found that the driver or passenger must be in
       the “immediate vicinity of the car” at the time it is taken to constitute “immediate presence.”
Id. at 847-48. We concluded that the State failed to prove the defendant guilty of vehicular
       hijacking because the undisputed evidence established that at no time did the victim approach
       her vehicle, she was 25 feet away from it when the defendant first jumped her, and she fled
       away from the vehicle, not toward it. Id. at 848.
¶ 31        Unlike in Cooksey, at the time the hijacking began in the instant case, Avery was inside of
       his vehicle and, therefore, it was within his immediate presence. Moreover, although the record
       is silent with regard to how far Avery was when the defendant ultimately drove off with his
       car, it was not unreasonable for the trier of fact to infer that he was within 25 feet given the
       circumstances. Lastly, the defendant and the codefendant had demanded the title to Avery’s
       Impala as ransom during their previous kidnapping of him, which supports the inference that
       it was their intention from the start to take the car. Put simply, the instant facts align with the
       specific ill that the legislature intended to address when it enacted the vehicular hijacking
       statute. See id. at 847 (“[I]t is clear that the vehicular hijacking statute was enacted to combat
       the ‘tragedies *** of car hijacking where someone armed or unarmed attacks a car, and ***

                                                    -6-
       snatches the driver out ***.’ ” (quoting 88th Ill. Gen. Assem., Senate Proceedings, Apr. 15,
       1993, at 281 (statements of Senator Hawkinson))). As such, we conclude that a reasonable jury
       could find that this evidence, and the reasonable inferences therefrom, proved beyond a
       reasonable doubt that the defendant took Avery’s car from his person or immediate presence.
¶ 32        The defendant next contends that the circuit court abused its discretion when it denied his
       motion for a severance.
¶ 33        A defendant does not have an automatic right to be tried separately from a codefendant
       merely because they were charged in the same indictment for crimes arising from the same
       circumstances. People v. Bean, 109 Ill. 2d 80, 92 (1985). The long-established general rule in
       Illinois is that defendants who are jointly indicted are to be jointly tried unless fairness requires
       a separate trial to avoid prejudice to one of the defendants. Bean, 109 Ill. 2d at 92. Prejudice
       occurs under the following circumstances: (1) when statements made by a codefendant
       implicating the defendant are admitted at trial, but the defendant is unable to cross-examine
       the codefendant because he does not testify, or (2) when the codefendants’ defenses are so
       antagonistic that, when tried jointly, one codefendant cannot receive a fair trial. People v.
       Olinger, 112 Ill. 2d 324, 345 (1986); Bean, 109 Ill. 2d at 93. The defendant argues the first
       scenario existed here because the State admitted a statement made by the codefendant and he
       did not testify at trial.
¶ 34        To begin, we note that, although the defendant raised this issue in his posttrial motion, he
       did not raise this particular issue in either his motion for a severance prior to trial or in a
       contemporaneous objection. See People v. Enoch, 122 Ill. 2d 176, 186 (1988) (objection both
       at trial and in a posttrial motion is required to preserve an issue for appeal). He nevertheless
       argues that this court should consider the matter pursuant to the plain-error doctrine. We
       disagree.
¶ 35        A reviewing court considers unpreserved error under plain-error review when either of the
       following circumstances is present: (1) the evidence at trial was so closely balanced that the
       guilty verdict may have resulted from the error or (2) the error was so serious that it deprived
       the defendant of a fair trial. People v. McLaurin, 235 Ill. 2d 478, 489 (2009). Absent an error,
       there can be no plain error under either prong. Id.
¶ 36        In Bruton v. United States, 391 U.S. 123, 127-28 (1968), the United States Supreme Court
       held that the admission of a codefendant’s statement inculpating the defendant during a joint
       jury trial violates the confrontation clause of the sixth amendment. See also U.S. Const.,
       amend. VI (“In all criminal prosecutions, the accused shall enjoy the right *** to be confronted
       with the witnesses against him ***.”). Our supreme court has likewise held that “with limited
       exceptions, defendants should not be prejudiced by the admission of incriminating
       extrajudicial statements of nontestifying codefendants.” People v. Duncan, 124 Ill. 2d 400, 415
       (1988). Therefore, our first duty is to determine whether the codefendants statement
       incriminated the defendant in the charged offenses. We conclude that it did not.
¶ 37        The record shows that, prior to Detective Randall’s testimony, the circuit court instructed
       the jury that any statement made by the codefendant could not be used against the defendant.
       Detective Randall went on to testify that, during his interview with the codefendant, he denied
       knowing the defendant or Avery. Simply put, this statement does not incriminate the defendant
       in the charged offenses in any manner, either explicitly or implicitly. Nor did the State use the
       statement to argue that it implicated the defendant. Rather, during its rebuttal, the State used
       the codefendant’s statement exclusively against the codefendant to argue that he was

                                                     -7-
       untruthful. The prosecutor said the following: “And [the codefendant] in his statement claims
       he doesn’t even know [the defendant]. *** And that’s a lie. We know because they were caught
       riding together. They are like Bert and Ernie.” To the extent that the State used the
       codefendant’s statement during trial, the record shows that it was only used to discredit the
       codefendant as untrustworthy. As such, its admission did not violate the defendant’s rights
       under the confrontation clause and, as the circuit court committed no error, there can be no
       plain error. People v. McGee, 398 Ill. App. 3d 789, 794 (2010).
¶ 38       The defendant’s final contention is that the circuit court abused its discretion when it
       admitted evidence of the defendant’s other crimes. Specifically, the defendant argues that the
       circuit court abused its discretion in allowing evidence that he and the codefendant had
       previously kidnapped Avery and held him for ransom because it was admitted to show he had
       a propensity to commit crimes.
¶ 39       The State responds by arguing that the evidence was not used to show propensity but rather
       to prove identity, intent, and motive. We agree with the State.
¶ 40       Evidence of other crimes, wrongs, or bad acts is not admissible to prove a criminal
       defendant’s criminal propensity. Ill. R. Evid. 404(b) (eff. Jan. 1, 2011). Evidence of other
       crimes, however, is admissible for any other purpose, “such as proof of motive, opportunity,
       intent, preparation, plan, knowledge, identity, or absence of mistake or accident.” Ill. R. Evid.
       404(b) (eff. Jan. 1, 2011). In addition, the offering of other-crimes evidence may be admissible
       when it “ ‘constitutes a continuing narrative of the circumstances attending the entire
       transaction.’ ” People v. Evans, 373 Ill. App. 3d 948, 958 (2007) (quoting People v. Carter,
       362 Ill. App. 3d 1180, 1189 (2005)). However, even when such evidence is offered for a
       permissible purpose and not solely for propensity, such evidence will not be admitted if its
       prejudicial impact substantially outweighs its probative value. People v. Pikes, 2013 IL
115171, ¶ 11. A circuit court’s decision to admit other-crimes evidence is reviewed for an
       abuse of discretion. People v. Peterson, 2017 IL 120331, ¶ 125.
¶ 41       In this case, the record shows that the circuit court granted the State’s motion in limine,
       allowing the State to introduce evidence of the defendant’s prior kidnapping of Avery for the
       purpose of showing identity, intent, and motive. We find that the prior kidnapping of Avery
       was highly relevant to establish the motive of the defendant in targeting Avery. According to
       Avery, he had known the defendant and the codefendant for over 20 years. Without the prior
       kidnapping incident, the trier of fact might be left to wonder what would motivate two men,
       whom Avery considered his “brothers,” to kidnap him and hijack his car. As the evidence of
       the prior kidnapping established, the defendant and the codefendant successfully held Avery
       for ransom just a few months prior to the charged offenses. Thus, the other-crimes evidence
       was highly relevant to establishing that the defendant’s and the codefendant’s motive, from the
       beginning, was to once again kidnap Avery and hold him for ransom. Additionally, the prior
       kidnapping also established that the defendant and the codefendant specifically targeted
       Avery’s Chevrolet Malibu, as they had previously demanded the title to Colbert’s car as part
       of the ransom, which again speaks to their motive in carrying out the charged offenses. In short,
       the evidence of the defendant’s other crimes was highly probative of his motive for both the
       kidnapping and hijacking. See People v. Heard, 187 Ill. 2d 36, 59 (1999) (holding that evidence
       of the defendant’s continued hostility and animosity toward his ex-wife and her new boyfriend
       was admissible to prove the defendant had motive to murder them). Because we cannot say, as
       a matter of law, that the probative value of the other-crimes evidence was substantially

                                                   -8-
       outweighed by the danger of unfair prejudice, we find no abuse of discretion in the admission
       of the evidence of the defendant’s prior kidnapping of Avery.
¶ 42       For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 43      Affirmed.




                                                 -9-